DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted November 25, 2020 has been accepted and entered.  Claims 1, 3, 4, 7, 8 are amended.  No claims are cancelled.  No new claims are added.  Thus, claims 1-8 are examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “output data acquisition unit”, “designated position acquisition unit”, “different system’s measurement result acquisition unit”, ”measurement result acquisition unit”, “position data 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Allowable Subject Matter
Claims 1-6 are allowable over the prior art once the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as stated supra are overcome.
Claims 1-8 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art fails to disclose or reasonably suggest wherein a measurement system, configured to obtain an own measurement result of the system through use of a different system’s measurement result obtained by a different measurement system, the measurement system comprising: a designate position acquisition unit configured to acquire a designated position, which is a position indicating an address at which the different system’s measurement result is represented in the output data, by a user’s designation; a different system's measurement result acquisition unit configured to acquire the different system's measurement result at the designated position, which is included in the output data acquired by the output data acquisition unit; a measurement result acquisition unit configured to acquire the own measurement result through use of the acquired different system's measurement result; and a position data storage unit configured to store position data indicating the designated position, wherein the different system's measurement result acquisition unit is configured to acquire, when the position data is already stored in the position data storage unit in a case where the output data acquisition unit acquires different output data obtained by the different measurement system, the different system's measurement result included at the designated position indicated by the position data, as claimed in combination with the rest of the claim limitations, so as to enable a user to input a measurement result obtained by a different measurement 
Regarding claims 7-8, the prior art fails to disclose or reasonably suggest wherein a program and a control method for a measurement system configured to obtain an own measurement result of the measurement system through use of a different system’s measurement result obtained by a different measurement system, the control method comprising: a designated position acquisition step of acquiring a designated position, which is a position indicating an address at which the different system’s measurement result is represented in the output data, by a user’s designation; a first different system's measurement result acquisition step of acquiring the different system's measurement result at the designated position, which is included in the output data acquired in the output data acquisition step, in order to acquire the own measurement result; a position data storing step of storing position data indicating the designated position in a position data storage unit; and a second different system's measurement result acquisition step of acquiring, when the position data is already stored in the position data storage unit in a case where different output data obtained by the different measurement system is acquired in the output data acquisition step, the different system's measurement result included at the designated position indicated by the position data, as claimed in combination with the rest of the claim limitations, so as to enable a user to input a measurement result obtained by a different measurement system while prevent input error from various different formats of electronic data extracted from respective measurement devices.  
Claims 2-6 are allowable based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato et al (US 7,852,982 B2) discloses a method and device for testing the size and conductivity of a foreign material adhered to a substrate for a liquid crystal display device, there is provided a method of testing whether a foreign material including a metal element is adhered to a substrate for a liquid crystal display device, the method including a first test step of detecting the size and position of the foreign material adhered to the substrate and a second test step of testing whether the foreign material includes the metal element at the position detected in the first test step.

    PNG
    media_image1.png
    328
    467
    media_image1.png
    Greyscale

	Kagi et al (JP 2012-32239 A) discloses a device configured to measure a thickness of a sample by combining an ellipsometer and X-ray fluorescence analysis. 
	Kitade et al (JP 2002-39969 A) discloses a method of measuring a density of a thin film based on a film thickness of the thin film measured by an X-ray reflectivity method and a constitution element amount of the thin film measured by an X-ray fluorescent measurement method. 
	Terada et al (JP 10-318737) disclose a method comprising; measuring a density of a thin film based on a total reflection critical angle and measuring film thickness through use of the density and an adhesion amount measured by X-ray fluorescence spectrometry. 
	Kawada et al (JP 11-316201 A) discloses a method of inspecting a sample surface, comprising: performing quantitative or qualitative analysis of an element present on a surface of a sample by an X-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FANI POLYZOS BOOSALIS/Examiner, Art Unit 2884